Title: To George Washington from James Rumsey, 24 June 1785
From: Rumsey, James
To: Washington, George



Sir
Bath June 24th 1785

I had the honor of Receiving your favour of the 5th Inst. with the Inclosures and am happy To find that you Excuse my Imprudence Respecting Mr Ryans note. But the following acount I fear will give you Sum Disapointment the number of houses I undertook was four yours included that was Large[.] the Stuff for the hole was Sawed But from the Badness of the Roads ocationed by So much Rain the greatest part of it Lay at the mill untill the Begining of April when Unfortunately the Sawmill took fire in the night and was not Discovered untill next Day By which time the mill was Intirely Consumed with a great part of the plank and Scanting this Stroke put it Intirely out of my power to proceed with your Large house and notwithstanding my Outmost Exertions at Other mills to get the Stuff nesasary It has put me So far back that I shall Be under the Disagreeable Nesesaty of Disapointing at Least One of the three gentlemen that I have Obligated with for the present Season But I have prepared him a house Should he Insist on being furnished with one, I Should have gave you this Information much Sooner but I Saw your brother Coln. John Washington at april Court and he Said he would Inform you of It as he went home perhaps he Did not See you or multiplisity of Business may have Caused it to have Sliped his memmory. I have got my Boat nearly Done the Mechenery Excepted. Inclosed I Send a Letter for you and the Directors of the potomack Company and if you pleas be kind anough to Read it and have it Dilivered or Suppresed as you may think best I Can only add that Should I have the honour of an apointment I will Exert myself to the Outmost of my power to afect the Business. your Small houses are nearly done the Chimney Seller &C. will be Very Compleat, their will be Sum money comeing To me and I am Sorry I am under the nesesaty of Requesting the favour of you to answer the first Draft towards

my share of the potomack navegation I am Sir your Sincere freind and Very hbe Servt

James Rumsey

